                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF KANSAS

 IN RE:                                    )
                                           )
 CAH ACQUISITION COMPANY #5,               ) CHAPTER 11
 LLC,                                      )
                                           ) Case No. 19-10359
               DEBTOR,                     )
                                           )

EMERGENCY CONSENT MOTION OF BANK OF HAYS FOR APPOINTMENT OF A
                TRUSTEE UNDER 11 U.S.C. § 1104

       Bank of Hays (the "Bank") hereby files its Emergency Consent Motion for Appointment

of a Trustee Under 11 U.S.C. § 1104 (the "Motion"). This Motion is filed with the consent of

CAH Acquisition Company #5, LLC (the "Debtor"). In support of the Motion, the Bank states the

following:

                                      BACKGROUND

       1. On March 13, 2019 (the "Commencement Date"), the Debtor filed a voluntary petition

under chapter 11 of the United States Bankruptcy Code and thereby commenced this bankruptcy

case (the "Bankruptcy Case").

       2. Prior to the Commencement Date, the Debtor owned and operated a critical access

hospital in Hillsboro, Kansas doing business as the Hillsboro Community Hospital (the

"Hospital").

       3. Prior to the Commencement Date, on December 30, 2015, the Debtor executed a

Promissory Note in favor of the Bank, evidencing a loan made by the Bank to the Debtor in the

original principal amount of $9,710,885.00 (the "Note"). A true and correct copy of the Note is

attached hereto and marked as Exhibit A.

       4. To secure the amounts owing under the Note, the Debtor executed a Mortgage in favor




                Case 19-10359       Doc# 13    Filed 03/14/19    Page 1 of 9
of the Bank (the "Mortgage"), granting the Bank a first lien on the real estate located at 101

Industrial Rd., Hillsboro, Kansas 67063 (the "Real Estate"). A true and correct copy of the

Mortgage is attached hereto and marked as Exhibit B.

         5. The Mortgage was recorded in the Marion County, Kansas Register of Deeds Office on

December 30, 2015 at Book 470 Page 993.

         6. To further secure the amounts owing under the Note, the Debtor executed a Security

Agreement in favor of the Bank (the "Security Agreement"), granting the Bank a security interest

in all personal property assets of the Debtor (the "Personal Property" and together with the Real

Estate, the "Collateral"). A true and correct copy of the Security Agreement is attached hereto and

marked as Exhibit C. (The Note, the Mortgage and the Security Agreement, and all documents

related thereto, are collectively referred to hereafter as the "Loan Documents").

         7. The Debtor has failed to make the payment required under the Note since October 2018

and is in default under the Loan Documents.

         8. As of January 7, 2019, the Debtor is liable to the Bank under the Loan Documents in

the following amounts: $9,663,421.19 in principal, plus interest in the amount of $178,788.00 as

of January 7, 2019, plus late fees in the amount of $125.00, totaling $9,842,334.20, plus interest

thereafter at the rate of 7.0% per annum until paid in full together with collection costs, costs of

title work, costs of publication, attorney fees and any funds advanced pursuant to the terms of the

Loan Document, including for unpaid real estate taxes.

         9. On January 9, 2019, the Bank filed a Petition for Foreclosure in the District Court of

Marion County, Kansas (the "State Court"), seeking, inter alia, foreclosure of its mortgage on the

Real Estate.

         10. On January 11, 2019, the Bank filed a Verified Amended Petition for Foreclosure,



                                                 2
151465514.1
                  Case 19-10359       Doc# 13     Filed 03/14/19     Page 2 of 9
seeking foreclosure of its mortgage on the Real Estate and appointment of a receiver for the

Collateral. A true and correct copy of the Amended Petition (without exhibits) is attached hereto

and marked as Exhibit D.

         11. On January 17, 2019, the Bank, along with other named defendants and creditors of

the Debtor, filed a joint application for appointment of a receiver (the "First Receiver Motion").

A true and correct copy of the First Receiver Motion is attached hereto and marked as Exhibit E.

         12. On January 18, 2019, the State Court granted the Application and entered its Order

Appointing Receiver (the "First Receiver Order"). A true and correct copy of the First Receiver

Order is attached hereto and marked as Exhibit F.

         13. The First Receiver Order appointed Cohesive Healthcare Management + Consulting,

LLC ("Cohesive") as receiver over the Debtor's property and gave Cohesive the authority to

manage and operate the Hospital.

         14. On February 26, 2019, the Bank filed an Emergency Motion for Order Granting the

Receiver Additional Powers (the "Second Receiver Motion"). A true and correct copy of the

Second Receiver Motion is attached hereto and marked as Exhibit G.

         15. The Second Receiver Motion requested that the State Court grant Cohesive additional

powers, including the authority to file a voluntary petition for the Debtor under the Bankruptcy

Code.

         16. The Bank filed a memorandum in support of the Second Receiver Motion (the "Second

Receiver Memo"). A true and correct copy of the Second Receiver Memo is attached hereto and

marked as Exhibit H.

         17. The Second Receiver Memo set forth the following facts in support of the Second

Receiver motion:



                                                3
151465514.1
                  Case 19-10359      Doc# 13     Filed 03/14/19    Page 3 of 9
         The Initial Report of the Receiver ("Receiver's Report"), attached as Exhibit A,
         paints a disturbing picture of CAH's mismanagement of the Hospital prior to the
         appointment of the Receiver. The Receiver's Report was filed on January 25, 2019,
         just one week after the Receiver was appointed. The Receiver's Report indicates
         CAH's mismanagement of the Hospital led to critical breakdowns affecting the
         Hospital's performance and its treatment of patients and employees. The most
         important detail revealed in the Receiver's Report is that the Hospital's laboratory
         was closed in December 2018 "due, in part, to inadequate supplies and loss of
         critical staff." Report at 2. Due to the laboratory closure, ambulances were being
         diverted from the hospital and the general surgeon was unable to perform any
         surgeries. Id. at 2, 4. According to the Receiver's Supplemental Report, the
         Receiver was able to successfully open the laboratory on February 8, 2018, and
         ambulances are no longer being diverted for emergency purposes. Receiver's
         Supplemental Report at 1, filed on February 13, 2019 ("Supplemental Report").

         The Receiver's Report also shows CAH failed to pay critical invoices, and
         "[v]endors and suppliers have stopped providing critical supplies and services
         because of outstanding accounts payable." Ex. A at 2. The Receiver currently has
         no access to financial records outside of reports in the Hospital's system, and it
         appears invoices have not been entered into CAH's accounts payable system since
         October 2018. Id.

         The Receiver's Report also indicates there are critical human resource issues
         affecting the Hospital's employees. The employees' medical, dental, and vision
         insurance have all been cancelled. Id. at 3. Prescription services for employees have
         been canceled due to a dispute between CVS Caremark and CAH's parent company,
         Empower HMS ("Empower"). Id. at 4. Workers' Compensation Insurance was
         cancelled in October 2018 due to non-payment. Id. The Hospital's DNO and
         Employment practices liability policies were cancelled in September and October
         2018 due to non-payment. Id. A number of surgical services are not being offered
         either due to non-payment or to inadequate services. Id. The Receiver has learned
         that the Kansas Department of Revenue is investigating the Hospital and/or CAH
         for unpaid payroll taxes, which is evidence of CAH's insolvency. Supplemental
         Report. at 2.

         CAH and Empower have refused to work with the Receiver to reinstate vital
         services to the Hospital. Ex. A at 5; Supplemental Report at 2. The Receiver's
         Report states CAH's owner or management team "shut off all email accounts of the
         Hospital and its employees on January 20, 2019," which was two days after the
         appointment of the Receiver. Ex. A at 5. The Receiver lacks access to the Hospital's
         computer and online networks, including domain names, email account access, and
         payroll information. Id. at 5-8.

         Since the Receiver filed the Receiver's Report, the Bank has learned additional facts
         about the conditions at the Hospital. When the Receiver took control of the
         Hospital, the Hospital had no critical medicine on site, such as IV antibiotics.


                                                  4
151465514.1
                  Case 19-10359        Doc# 13     Filed 03/14/19     Page 4 of 9
         Supplemental Report at 2. The Receiver described the Hospital's relationship with
         vendors and suppliers as "dire" at the time of the appointment of the Receiver. Id.

         Following a January site inspection of the Hospital that occurred just prior to the
         Court's appointment of the Receiver, the Kansas Department of Health and Human
         Services ("KDHHS") issued a 29 page Statement of Deficiencies and Plan of
         Correction ("Deficiencies Report"), attached as Exhibit B. The Deficiencies Report
         indicates the Hospital is not in compliance with two federal regulations: 42 C.F.R.
         § 485.618 (Requirements for Emergency Services) and 42 C.F.R. § 485.635
         (Requirements for Provision of Services). Ex. B at 1, 12. Based on these
         deficiencies and non-compliance, KDHHS notified the Hospital it intended to
         recommend termination of the Hospital's Medicare provider agreement by April 9,
         2019, unless the necessary corrections are made (i.e., the provider agreement is the
         governing document allowing the Hospital to maintain a critical access designation
         for Medicare purposes). See KDHHS Email, attached as Exhibit C. Besides the
         conditions and services at the Hospital, the Deficiencies Report also details CAH
         has fallen behind on its payment to creditors, which affects the Hospital's ability to
         provide necessary medical services. Ex. B at 8.

         The Deficiencies Report further indicates the Hospital is in violation of 42 C.F.R.
         § 485.627, which requires the Hospital have a governing body that is responsible
         "for determining, implementing and monitoring policies governing the CAH's total
         operation and for ensuring that those policies are administered so as to provide
         quality health care in a safe environment." 42 C.F.R. § 485.627(a). The Deficiencies
         Report states the Hospital "lacked evidence the Governing Body ensured the
         [Hospital] followed the Medical Staff Bylaws . . . and failed to ensure they provided
         laboratory services by agreement or arrangement of medical management of
         emergency medical conditions. This failure has the potential to cause poor patient
         outcomes." Ex. B at 7. The Deficiencies Report further states the Hospital's "CEO
         and governing body failed to ensure the staff could provide emergency services as
         directed by their policies, procedures, and protocols for medical management of
         emergency medical conditions." Ex. B at 11.

         While the Receiver currently has the power to conduct the business of the Hospital,
         the Receiver does not have the ability to manage the corporate affairs of CAH in
         any way. Without the ability to manage the corporate affairs of CAH, the Receiver
         is unable to bring the Hospital into compliance with 42 C.F.R. § 485.627, which
         will likely result in closure of the Hospital.

         Undersigned counsel has recently learned CAH's parent company, Empower H.I.S.,
         LLC, and other companies related to CAH, are currently under criminal
         investigation by the United States Department of Justice. January 23, 2019 Filing,
         attached as Exhibit D. Upon information and belief, the Department of Justice's
         investigation relates to CAH and its parent company's management of healthcare
         facilities nationwide. The existence of the criminal investigation further supports
         an order extending the powers of the Receiver to include management of the
         corporate affairs of CAH.

                                                   5
151465514.1
                  Case 19-10359        Doc# 13      Filed 03/14/19     Page 5 of 9
         The Bank has also learned of at least two other similar lawsuits involving CAH-
         related entities and their mismanagement of hospitals. In the Western District of
         Tennessee, the court has appointed a Special Master to review the affairs of a
         hospital due to the plaintiff's claims of mismanagement of the hospital by CAH
         Acquisition Company 11, LLC. See Stone Bank v. CAH Acquisition Company 11,
         LLC., Case No. 2:19-cv-02040-SHL-dkv (Special Magistrate Appointment Order
         filed Feb. 1, 2019). In the Western District of Oklahoma, the court granted the City
         of Prague, Oklahoma's motion for a temporary restraining order that enjoined CAH
         Acquisition Company 7, LLC from terminating any hospital services in the City of
         Prague. See City of Prague, Oklahoma v. CAH Acquisition Company 7, LLC, Case
         No. CIV-19-89-G (Temporary Restraining Order filed Feb. 7, 2019). The
         Oklahoma case is scheduled for a hearing on the City of Prague's motion for
         appointment of a receiver on February 19, 2019. See id. These cases, along with the
         situation in Hillsboro, should guide the Court in finding that CAH entities
         nationwide are mismanaging hospitals, and other Courts are finding it necessary to
         restrain or remove the powers of CAH entities. The situation in the City of Hillsboro
         is not an isolated event, and the Court should increase the powers of the Receiver
         as argued below to prevent irreparable harm to the City of Hillsboro and its
         residents.

See Second Receiver Memo at pp. 2-6.

         18. On March 5, 2019, after a full evidentiary hearing involving witnesses and exhibits, at

which counsel for the Debtor – W. Thomas Gilman of The Hinkle Law Firm – was present and

had an opportunity to be heard, the State Court entered an Order Granting the Bank's Emergency

Motion for Order Granting the Receiver Additional Powers (the "Second Receiver Order"). A true

and correct copy of the Second Receiver Order is attached hereto and marked as Exhibit I.

         19. Paragraph 3(e) of the Second Receiver Order granted Cohesive the "sole authority and

power to file a voluntary petition under Title 11 of the United States Code." See Exhibit I at ¶ 3(e).

         20. Cohesive then commenced this Bankruptcy Case.

                                           ARGUMENT

         21. Under § 1104(a)(1) of the Bankruptcy Code, the court "shall order the appointment of

a trustee . . . for cause, including fraud, dishonesty, incompetence, or gross mismanagement . . .."

(emphasis added). The language of § 1104(a)(1) of the Bankruptcy Code is mandatory. The Bank

suggests that such cause exists to appoint a trustee in the Bankruptcy Case.

                                                  6
151465514.1
                  Case 19-10359        Doc# 13     Filed 03/14/19     Page 6 of 9
         22. The undisputed facts of this case establish cause to appoint a trustee pursuant to

§ 1104(a)(1) of the Bankruptcy Code. The State Court appointed Cohesive as receiver for the

Debtor after evidence was presented of the following:

                a. The Debtor's mismanagement of the Hospital led to critical breakdowns

affecting the Hospital's performance and its treatment of patients and employee;

                b. Due to the laboratory closure, ambulances were being diverted from the hospital

and the general surgeon was unable to perform any surgeries;

                c. The Debtors failed to pay critical invoices, and vendors and suppliers stopped

providing critical supplies and services because of outstanding accounts payable;

                d. The employees' medical, dental, and vision insurance had been cancelled due to

nonpayment;

                e. Prescription services for employees have been canceled due to nonpayment; and

                f. The Debtors' prior management team shut off all email accounts of the Hospital

and its employees on January 20, 2019, so Cohesive lacks access to the Hospital's computer and

online networks, including domain names, email account access, and payroll information.

         23. For these reasons, cause exists to appoint a trustee in the Bankruptcy Case to ensure

that the former manager of the Hospital will be excluded from the Debtor's operations.

         24. In addition to "for cause," the Court can appoint a trustee under § 1104 of the

Bankruptcy Code if it determines that appointment of a trustee is in the best interest of the creditors

and the estate. See In re Sharon Steel Corp., 871 F.2d 1217, 1226 (3d Cir. 1989) (appointing a

trustee under § 1104(a)(1) and (2) where mismanagement by debtor's principals caused operating

losses and siphoned money from the debtor's estate). While a trustee would be an additional

expense on the Debtor's bankruptcy estate, the creditors have not been paid, the amounts owing to



                                                  7
151465514.1
                  Case 19-10359        Doc# 13     Filed 03/14/19      Page 7 of 9
the Bank have increased, and the conduct of the Debtors' prior management directly resulted in

additional liens being filed against the Collateral.

         25. The Debtor's estate would benefit from the appointment of an impartial trustee who

could dutifully pursue its owners and former management for the damage they caused to the

Hospital and the Collateral. The Bankruptcy Case should be used to benefit the creditors and

remove Debtor's former management once and for all from management. For these reasons, an

appointment of a trustee in this Bankruptcy Case is in the best interest of creditors and the estate

and should be granted under § 1104(a)(2) of the Bankruptcy Code.

         26. In the Bankruptcy Case, a trustee would do the following:

              •   hire Cohesive to continue its management of the Hospital;

              •   determine where the Debtor's money has gone;

              •   determine what funds are needed to run the Hospital; and

              •   market and sell the Hospital is a going concern for the benefit of the Hillsboro

                  community.

         27. The Bank recognizes that there may be operating shortfalls. To that end, the trustee

and the management company can determine what those shortfalls are and the Bank can then make

a business decision about funding.

         28. Most importantly, as set forth above, the Debtor has consented to the appointment of

a trustee so Cohesive is able to focus on what it does best: operate and manage the Hospital at an

extremely successful level. The trustee can then focus on the other aspects of the Bankruptcy

Case, including pursuing causes of action and marketing the Collateral for sale.

         29. The Bank requests that the Court appoint Darcy Williamson as the trustee, who is a

chapter 7 panel trustee in this District and, to the Bank's knowledge, is a disinterested person who



                                                  8
151465514.1
                    Case 19-10359      Doc# 13     Filed 03/14/19    Page 8 of 9
represents no interest adverse to the Debtor or its estate.

         WHEREFORE, the Bank of Hays respectfully requests that the Court enter an order

appointing a trustee pursuant to § 1104 of the Bankruptcy Code.

                                                       Respectfully submitted,

                                                       STINSON LEONARD STREET LLP


                                                       By: __/s/ Nicholas J. Zluticky_________
                                                       Nicholas J. Zluticky KS # 23935
                                                       1201 Walnut, Suite 2900
                                                       Kansas City, MO 64106
                                                       Telephone: (816) 842-8600
                                                       Facsimile: (816) 691-3495
                                                       nicholas.zluticky@stinson.com

                                                       ATTORNEYS FOR THE BANK OF HAYS



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing was served this 14th day of March
2019, by electronic notice on those parties having entered their appearance under the Electronic
Filing System (ECF), and a copy of the foregoing was mailed to all parties identified by the ECF
system as not receiving electronic notice.

                                                              /s/ Nicholas J. Zluticky
                                                              Nicholas J. Zluticky




                                                  9
151465514.1
                  Case 19-10359       Doc# 13      Filed 03/14/19    Page 9 of 9
